Title: To Alexander Hamilton from James McHenry, second letter of 22 February 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 22d. February 1799—
          
          The enclosed papers, are transmitted, and submitted to your consideration, that you may take, such immediate order, on the subject of them, as it shall appear to you, to demand.
          No. 1—A copy of a Letter, from the Accountant of the War Department, dated the 20th. instant stating, that he had been insulted, by Samuel C Vance, Captain in the 3d. United States regiment, while in the execution of the duties of his Office.
          No. 2—A Copy of a Letter of the same date, from the Secretary, to Captain Vance, desiring him, to continue in the City of Philadelphia, and consider himself in arrest, untill your pleasure is known.
          No. 3—The charge, and specification, by the Accountant, against Captain Vance, with certain documents to substantiate the same.
          No. 4—Copy of a Letter from Captain Vance acknowleging the arrest, and requesting that the charge against him, with its specification, may be exhibitted, and his trial speedily ordered.
          I am Sir with great respect your obedient servant 
          
            James McHenry
          
          Major General Hamilton—
        